Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 1 of 10 PageID: 245




Not for Publication

                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


    JESSY TORREJON TREVEJO,
                      Plaintiffs,                                  Civil Action No. 16-cv-01926

    v.                                                                      OPINION
    WALMART, et al.,
                      Defendants,



John Michael Vazquez, U.S.D.J.
              This negligence action stems from Plaintiff’s fall at one of Defendants’ stores. Currently

pending before the Court is Defendants’ motion for summary judgment, D.E. 45. The motion was

decided without oral argument pursuant to Federal Rule of Civil Procedure 78(b) and Local Civil

Rule 78.1(b). The Court considered the parties’ submissions 1 and, for the reasons stated below,

Defendants’ motion for summary judgment is denied.

         I.      BACKGROUND 2

              Defendants assert that “Plaintiff filed a Complaint against Walmart in the Bergen County

Superior Court on June 6, 2016.” SOMF ¶ 1. However, the Notice of Removal, D.E. 1, and the

Complaint annexed as Exhibit A (“Compl.”) thereto indicate the matter was initially filed in

Hudson County Superior Court on February 22, 2016. See D.E. 1 at 2. Nonetheless, this




1
  Defendants’ brief in support of their motion is referred to as “Br.,” D.E. 45; Plaintiff’s opposition
is referred to as “Opp.,” D.E. 46; Defendants’ reply is referred to as “Reply,” D.E. 330.
2
 Unless otherwise stated, the following facts are taken from Defendants’ Statement of Material
Facts (“SOMF”), D.E. 40, and Plaintiff’s responsive Statement of Material Facts (“RSOMF”),
D.E. 42, with disputes noted where material.
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 2 of 10 PageID: 246




distinction is immaterial to the present motion. Defendants removed the matter to this Court on

April 6, 2016, id. at 1, and filed their Answer on April 11, 2016. D.E. 3.

       On July 2, 2014, at approximately 7:15 a.m., Plaintiff was in Defendants’ Secaucus, New

Jersey store. SOMF ¶ 3; RSOMF ¶ 5; see also D.E. 50-2, Ex. C at 8: 21-23. Plaintiff testified that

while “coming from shopping,” she slipped on a puddle of liquid on the floor. D.E. 50-2, Ex. C

at 9:6-9; SOMF ¶ 3; RSOMF ¶¶ 1-2. Although Plaintiff was able to see where she was walking,

SOMF ¶ 13, D.E. 50-2, Ex. C at 46:9-10, she did not see the liquid on the floor before she fell.

SOMF ¶ 9, D.E. 41, Ex. C at 41:9-10. Plaintiff described the liquid as opaque. SOMF ¶¶ 6-7;

RSOMF ¶ 6. Plaintiff testified that the puddle was about three feet in diameter and that it was

cloud shaped. RSOMF ¶ 8; D.E. 50-2, Ex. C at 37:11-18. The liquid was approximately three

feet from refrigerators in Defendants’ store. D.E. 42, Ex. A at 38:1-21; see also RSOMF ¶¶ 6, 9.

One of Defendant’s employees testified that juices are generally displayed in this area of the store.

RSOMF ¶ 13, D.E. 42, Ex. C at 26:9-13. Although Plaintiff testified that she did not know where

the liquid came from, D.E. 52, Ex. C at 39:13, she believed that the liquid had been present for “a

while” because the “edges” of the puddle “were drying.” D.E. 52, Ex. C at 39:15-16; RSOMF ¶¶

3, 11. Plaintiff further testified that the floor was “shiny” where wet and that she “could see stained

areas where it was already drying out” that were “darker than the water around” the stains. D.E.

52, Ex. C at 39:20-42:5; RSOMF ¶ 6. The liquid had no odor. SOMF ¶ 10; D.E. 50-2, Ex. C at

38:2-3. Plaintiff could not identify specifically what the liquid was, SOMF ¶ 11, D.E. 50-2, Ex. C

at 37:23-24, and did not observe any track marks through the puddle. SOMF ¶ 8, D.E. 50-2, Ex.

C at 39:17-19.

       Defendants’ employee Griseld De Leon testified that she was the first employee to reach

Plaintiff after she fell. D.E. 42, Ex. B at 28: 2-6. De Leon further testified that she heard Plaintiff



                                                  2
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 3 of 10 PageID: 247




call out when she fell because De Leon was “close by.” Id. at 27:24-28:1. However, De Leon

testified that she did not see any water in the vicinity, id. at 28:7-9, and that the floor was totally

dry around Plaintiff. Id. at 28:12-15.

         Plaintiff’s Complaint asserts two counts, one for negligence and another, apparently, for

joint and several liability. See Compl. at 1-3. Plaintiff alleges that her fall was caused by, among

other things, Defendants’ negligence. Id. ¶ 1-3. As a result, Plaintiff alleges that she sustained

injuries, is disabled, experiences mental and physical pain, will be “compelled to expend large . .

. sums of money for hospitalization, medical treatment and related medical care,” and will be

prevented from attending her duties “for a long period of time.” Id. ¶ 3.

   II.      STANDARD

         A moving party is entitled to summary judgment where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A fact in dispute is material when it “might affect the outcome of the suit

under the governing law” and is genuine “if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Disputes over irrelevant or unnecessary facts will not preclude granting a motion for summary

judgment. Id. “In considering a motion for summary judgment, a district court may not make

credibility determinations or engage in any weighing of the evidence; instead, the nonmoving

party’s evidence ‘is to be believed and all justifiable inferences are to be drawn in his favor.’”

Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting Anderson, 477 U.S. at

255)). A court’s role in deciding a motion for summary judgment is not to evaluate the evidence

and decide the truth of the matter but rather “to determine whether there is a genuine issue for

trial.” Anderson, 477 U.S. at 249.



                                                  3
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 4 of 10 PageID: 248




           A party moving for summary judgment has the initial burden of showing the basis for its

motion and must demonstrate that there is an absence of a genuine issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). After the moving party adequately supports its motion,

the burden shifts to the nonmoving party to “go beyond the pleadings and by her own affidavits,

or by the depositions, answers to interrogatories, and admissions on file, designate specific facts

showing that there is a genuine issue for trial.” Id. at 324 (internal quotation marks omitted). To

withstand a properly supported motion for summary judgment, the nonmoving party must identify

specific facts and affirmative evidence that contradict the moving party. Anderson, 477 U.S. at

250. “[I]f the non-movant’s evidence is merely ‘colorable’ or is ‘not significantly probative,’ the

court may grant summary judgment.” Messa v. Omaha Prop. & Cas. Ins. Co., 122 F. Supp. 2d

523, 528 (D.N.J. 2000) (quoting Anderson, 477 U.S. at 249-50)).

           Ultimately, there is “no genuine issue as to any material fact” if a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case.” Celotex

Corp., 477 U.S. at 322. “If reasonable minds could differ as to the import of the evidence,”

however, summary judgment is not appropriate. See Anderson, 477 U.S. at 250-51.

    III.      ANALYSIS

           Defendants move for summary judgment on the ground that Plaintiff cannot establish that

Defendants had notice of the hazardous condition on their property. Br. at 3. Specifically,

Defendants contend that under New Jersey law, 3 a Plaintiff must show Defendants had either



3
  The parties agree that New Jersey law governs Plaintiff’s claims. Br. at 4 (citing New Jersey
law); Opp. at 2 (citing New Jersey law). The Court does not see a reason why New Jersey law
would not apply. Accordingly, the Court will apply New Jersey law. See Manley Toys, Ltd. v.
Toys R Us, Inc., No. 12-3072, 2013 WL 244737, at *2 (D.N.J. Jan. 22, 2013) (“Because the parties
have argued the viability of the remaining claims as though New Jersey substantive law applies,
the Court will assume that to be the case.” (citing USA Mach. Corp. v. CSC, Ltd., 184 F.3d 257,
263 (3d Cir. 1999)).
                                                    4
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 5 of 10 PageID: 249




actual or constructive notice of the dangerous condition that caused the accident. Id. at 4.

Defendants further claim that based on the undisputed facts, Plaintiff cannot show that Defendants

had actual or constructive notice of the puddle that Plaintiff slipped on. Id. at 3-10. Plaintiff

counters that summary judgment should be denied because there are undisputed facts from which

a reasonable jury could infer constructive notice. Opp. at 2-4.

       “Generally, a proprietor’s duty to his invitee is one of due care under all the circumstances.”

Prioleau v. Kentucky Fried Chicken, Inc., 122 A.3d 328, 335 (N.J. 2015) (quoting Bozza v.

Vornado, Inc., 200 A.2d 777, 779 (N.J. 1964)). “Ordinarily, an invitee seeking to hold a business

proprietor liable in negligence ‘must prove, as an element of the cause of action, that the defendant

had actual or constructive knowledge of the dangerous condition that caused the accident.’” Id.

(quoting Nisivoccia v. Glass Gardens, Inc., 818 A.2d 314, 316 (2003)). Neither party has

presented evidence that Defendants had actual notice. Accordingly, the issue presented concerns

constructive notice.

       A defendant has constructive notice when the condition existed “for such a length of time

as reasonably to have resulted in knowledge and correction had the defendant been reasonably

diligent.” Troupe v. Burlington Coat Factory Warehouse Corp., 129 A.3d 1111, 1114 (N.J. Sup.

Ct. App. Div. 2016) (quoting Parmenter v. Jarvis Drug Store, Inc., 138 A.2d 548, 550 (N.J. Sup.

Ct. App. Div. 1957)). “Constructive notice can be inferred in various ways,” such as the “[t]he

characteristics of the dangerous condition giving rise to the slip and fall” or eyewitness testimony

“may support an inference of constructive notice about the dangerous condition.” Id. (citing Tua

v. Modern Homes, Inc., 165 A.2d 790, 795 (N.J. Sup. Ct. App. Div. 1960), aff’d sub nom. Tua v.

Modern Homes, Inc., 165 A.2d 798 (N.J. 1960) (“Weak as plaintiffs’ proofs are in the case at bar,

they include direct testimony by [plaintiff] that the ‘wax’ into which she stepped on the floor aisle



                                                 5
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 6 of 10 PageID: 250




was soft in the center and was so ‘encrusted’ around the edges . . . . This evidence was sufficient

to justify the very inference of the existence of the offending substance on the floor for a protracted

period of time[.]”)). New Jersey courts have stated that the issue of constructive notice is

“[t]ypically . . . an issue of fact left for the jury’s determination.” Bolchune v. Shop-Rite

Supermarkets, Inc., No. A-3681-14T4, 2016 WL 4699172, at *4 (N.J. Super. Ct. App. Div. Sept.

8, 2016) (citing Prioleau v. Kentucky Fried Chicken, Inc., 85 A.3d 1015, 1023 (N.J. Sup. Ct. App.

Div. 2014), aff’d as modified and remanded, 122 A.3d 328 (N.J. 2015)); see also Betancourt v.

Home Depot U.S.A., Inc., No. CV1607255WHWCLW, 2018 WL 3954854, at *5 (D.N.J. Aug. 16,

2018) (“New Jersey courts have recognized that typically, constructive notice is ‘an issue of fact

left for the jury’s determination.’”)

       The Court finds that there is evidence from which a rational juror could infer that the

alleged puddle existed for such a length of time to sufficiently put Defendants on constructive

notice. See Betancourt, No. CV1607255WHWCLW, 2018 WL 3954854, at *5. The decision in

Tua, 165 A.2d at 795, is instructive. Tua also arose out of a slip-and-fall accident at the defendant’s

store. Id. at 791-93. The plaintiff testified that she was injured after she stepped on a slippery

substance and fell in the defendant’s store. Id. at 791. The plaintiff also observed that the “waxy”

substance on which she slipped was soft on the inside but had become encrusted on the outer edges.

Id. at 792. The plaintiff added that a commercial floor waxer was placed near the location of the

accident. Id. However, the defendant introduced testimony from one of its employees that “flatly

contradicted” plaintiff’s testimony. Id. The defendant’s employee testified that she did not see

the plaintiff fall, that she did not see the waxy substance on the floor, that she did not see the

plaintiff wipe any of the waxy substance off her shoe, that the defendant “never owned or rented

or possessed a waxing machine,” and that “there was no waxing machine” on the premises the day



                                                  6
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 7 of 10 PageID: 251




of the plaintiff’s fall. Id. at 793-94. The defendant argued that based on the record, the plaintiff

had failed to adduce any evidence as to either actual or constructive notice. The Tua court

disagreed. The court reasoned that although the plaintiff’s proof was “[w]eak,” plaintiff had

introduced testimony that the “‘wax’ into which she stepped on the floor aisle was soft in the center

and was so ‘encrusted’ around the edges as to require [defendant’s employee] to use an implement

to scrape the substance from the floor surface.” Id. at 795. The Tua court concluded that this

evidence was sufficient to justify the “inference of the existence of the offending substance on the

floor for a protracted period of time.” Id. at 795-96 (emphasis added).

        The evidence here is similar to that in Tua. Plaintiff provided evidence that the liquid she

slipped on was approximately three feet from refrigerators in Defendants’ store. D.E. 42, Ex. A

at 38:1-21; see also RSOMF ¶¶ 6, 9. Although Plaintiff testified that she did not know where the

water came from, id. at 39:13, Plaintiff testified that she believed the liquid had been present for

“a while” because the “edges” of the puddle she slipped on “were drying.” Id. at 39:15-16;

RSOMF ¶¶ 3, 11. Plaintiff further testified that the floor was “shiny” where wet and that she

“could see stained areas where it was already drying out” that were “darker than the water around”

the stains. Id. at 39:20-42:5; RSOMF ¶ 6. As in Tua, based on Plaintiff’s evidence, the Court

finds that a rational juror could infer that the puddle existed for such a length of time to sufficiently

put Defendants’ on constructive notice of the puddle. See Tua v. Modern Homes, Inc., 165 A.2d

at 795-96. Accordingly, Defendant’s motion for summary judgment is denied.

        The Court finds the cases cited by Defendant are either inapposite or distinguishable.

Defendant relies on Prioleau v. Kentucky Fried Chicken, Inc., 85 A.3d 1015, 1018 (N.J. Sup. Ct.

App. Div. 2014), where the plaintiff alleged negligence after she fell on her way to the bathroom

at the defendant’s restaurant. Id. at 1019; see also Br. at 4. However, in that case, the court



                                                   7
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 8 of 10 PageID: 252




concluded that “the proofs, when viewed in a light most favorable to plaintiff, sufficiently evince

defendants’ constructive notice of a wet or possibly greasy floor.” Id. at 1023. Among other

things, the plaintiff’s evidence showed: (1) plaintiff felt the floor she slipped on and found it “wet,

greasy, and slippery”; (2) plaintiff’s children also experienced the slipperiness of the floor; (3) on

the day of the accident, it had been raining heavily; (4) defendant’s employees used grease for

frying and used the same facilities and entrance as customers; and (5) defendant’s employee

confirmed that no inspection or mopping occurred during the four hours before plaintiff’s accident.

Id. The Prioleau court concluded those facts were sufficient to “allow a rational jury to evaluate

whether the condition of the floor existed for a period of time” such that the defendant’s employees

were on constructive notice of the condition. Id. Notably, the plaintiff in Prioleau had not

presented evidence as to the characteristics of the liquid she slipped on – unlike the facts here, see

RSOMF ¶ 6 – or eyewitness testimony that the liquid had existed on the floor for a prolonged

period of time to support an inference of constructive notice. See e.g., id. at 1020 (“[Defendant’s

employee] visually examined the location where plaintiff fell and saw no water, grease or other

substance on the floor.”). Yet the Prioleau court still found it appropriate for the jury to consider

the issue of constructive notice. Thus, Prioleau supports the conclusion that summary judgment

should be denied.

       The Court also finds Schmicker v. Target, No. CV 17-11628, 2020 WL 2487661, at *1

(D.N.J. May 13, 2020), Goldsack v. Wal-Mart Stores, Inc., No. 16CV5354SDWLDW, 2018 WL

4300124, at *2 (D.N.J. Sept. 6, 2018), aff’’d sub nom. Goldsack v. Walmart Stores, Inc., 800 F.

App’x 95 (3d Cir. 2020), and Schwing-Dzuira v. Kohl’s Dep't Stores, Inc., No. A-3244-06T3, 2008

WL 833757, at *1 (N.J. Super. Ct. App. Div. Mar. 31, 2008) inapposite. See Br. at 5-9. In those

cases, each court found that the plaintiffs had not produced evidence – concerning the



                                                  8
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 9 of 10 PageID: 253




characteristics of the condition or otherwise – as to the amount of time the alleged harmful

condition had existed. Schmicker, No. CV 17-11628, 2020 WL 2487661, at *1 (“As to the

characteristics of the particular condition, [defendant’s employee] observed a ‘smeared puddle’ of

clear liquid only after Plaintiff pointed out what caused her fall . . . But there is no indication of

other foot prints, tracks, or trails through the puddle, despite the heavy foot traffic through the area

. . . [so] the record is devoid of any evidence as to how long the dangerous condition . . . existed.”

(emphasis added)); Goldsack, No. 16CV5354SDWLDW, 2018 WL 4300124, at *2 (“Given the

short amount of time Plaintiff was in the store, her failure to notice any water on the floor when

she passed the area on the way to the customer service counter . . . and the lack of evidence that

the water was on the floor for a prolonged period of time, a reasonable jury could not find that

Walmart had constructive notice of the water on its floor.” (internal citations omitted)); Schwing-

Dzuira, No. A-3244-06T3, 2008 WL 833757, at *1 (quoting trial court’s determination that

“[p]laintiff here has no evidence to show the amount of time the condition was present. [S]he can

only show that it, in fact, existed.”). Here, conversely, Plaintiff has adduced evidence concerning

the characteristics of the hazardous condition that caused her injury which could support an

inference of constructive notice. See Op. at 7. Finally, the Court also finds the cases Defendants

cite in reply inapplicable. See Reply at 1-4 (citing Wiley v. Winn Dixie Stores, Inc., 420 S.E.2d 20

(Ga. App.1992); Rodriguez v. Kravco Simon Co., 111 A.3d 1191, 1192 (Pa. Sup. Ct. 2015); Dalton

v. Target Corp., No. 2:18-cv-00397-JEO, 2019 U.S. Dist. LEXIS 131354, at *1 (N.D. Ala. Aug.

6, 2019)). Each of those cases applied foreign states’ laws and thus did not discuss or analyze the

standards applicable in this case. See Rodriguez, 111 A.3d at 1193 (applying Pennsylvania law);

Wiley, 420 S.E.2d at 571-72 (applying Georgia law); Dalton, No. 2:18-cv-00397-JEO, 2019 U.S.




                                                   9
Case 2:16-cv-01926-JMV-JBC Document 51 Filed 12/29/20 Page 10 of 10 PageID: 254




 Dist. LEXIS 131354, at *1 (applying Alabama law). Defendants’ motion for summary judgment

 is denied. 4

     IV.        CONCLUSION

           For the forgoing reasons, Defendants’ motion for summary judgment, D.E. 45, is denied.

 An appropriate order accompanies this opinion.


 Dated: December 29, 2020

                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




 4
   Because the Court has found that Defendants are not entitled to summary judgment as to
 constructive notice, the Court need not reach the issue of whether Plaintiff is entitled to New
 Jersey’s “mode-of-operation” inference.
                                                 10
